Citation Nr: 1637557	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-03 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for status post arthroscopic repair of the left ankle, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had active service from October 1989 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in July 2012.  A transcript is of record.  The Board issued a decision in September 2012 that, in pertinent part, denied the claim for a rating in excess of 20 percent for status post arthroscopic repair of the left ankle. 

The Veteran appealed the Board's September 2012 decision to the United States Court of Appeals for Veterans Claims (Court) and in an April 2013 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate the September 2012 Board decision that denied a higher rating for the left ankle disorder.  In an April 2013 Order, the Court granted the Joint Motion.

The Board remanded the claim in November 2013 for further development pursuant to the Joint Motion, specifically referral of the Veteran's claim to the Director of Compensation Service for a determination as to whether the Veteran was entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  

The Board issued another decision in November 2014 that again denied the claim.  The Veteran appealed the Board's November 2014 decision to the Court and in a March 2016 Memorandum Decision, the Court set aside the Board's November 2014 decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The VLJ who conducted the July 2012 hearing is no longer employed by the Board.  The Veteran was informed of this in a July 2016 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has indicated that he wants another Board hearing, and would like it to be a videoconference hearing.   As videoconference hearings are scheduled by the RO, a remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge at the RO, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

